UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6112



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

NATHAN LOYAL HOWARD, a/k/a Nathan Hale,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-94-26, CA-96-415-1)


Submitted:   May 15, 1997                   Decided:   June 3, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nathan Loyal Howard, Appellant Pro Se. John Castle Parr, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 18 U.S.C. § 3582(c)(2) (1994), to modify or

reduce his sentence. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. United States v. Howard, Nos. CR-
94-26; CA-96-415-1 (S.D.W. Va. Dec. 13, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2